03/26/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0423



                                  No. DA 20-0423

STATE OF MONTANA,

             Plaintiff and Appellee,
v.

RICHARD EDWARD ADSIT, JR.,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

May 5, 2021, within which to prepare, serve, and file its response brief.




JMK                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            March 26 2021